DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amended claims 1-10 filed 3/31/20. Claim 1 is the independent claim.
3. On 5/27/20 Applicant filed a preliminary amendment with an updated version of Figure 1, replacing the previous version.
Priority
4. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation

5. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an imaging unit”, “a side scattering illumination unit”, “an absorption and forward scattering unit” and “a fluorescent illumination unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


10. Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20140339446; hereafter Yamamoto) in view of Jalali et al. (US 20170350803; hereafter Jalali)

Regarding claim 1, Yamamoto discloses a multi-mode imaging optical system [an image flow cytometer, abstract, forward scattered, side scattered and fluorescent light, par 0083], wherein the multi-mode imaging optical system comprises:
an imaging unit, configured to implement in-situ imaging of the to-be-tested sample [Fig 18, par 0160-163];
an absorption and forward scattering illumination unit [irradiational optical system 2 in Fig 1], disposed coaxially with the flow chamber and the imaging unit in turn and configured to irradiate the to-be-tested sample [flow chamber 1 in Fig 1], and form absorption imaging or forward scattered light imaging in the imaging unit [detection optical system 3 in Fig 1];
a side scattering illumination unit [irradiational optical system 2 in Fig 1], configured to perform illumination on the to-be-tested sample [Fig 1], so that scattered light of microparticles in the to-be-tested sample forms side scattered light imaging in the imaging unit [4 in Fig 1]; and
a fluorescent illumination unit [irradiational optical system 2 in Fig 1],  configured to perform illumination on the to-be-tested sample, and excite the microparticles in the to-
Yamamoto fails to explicitly disclose a stage, configured to hold a to-be-tested sample or a side scattering illumination unit forming a first given angle with the stage and configured to perform first oblique illumination on the to-be-tested sample, or the fluorescent illumination unit forming a second given angle with the stage and configured to perform second oblique illumination on the to-be-tested sample.

Jalali teaches using cells in multiple flow channels [70 in Fig 1D, par 0042-43] to hold the multiple samples. Though they don’t specifically use the term stage, one of ordinary skill would recognize the holder of the multiple flow channels holds the multiple samples so that they are irradiated by the radiation source, and form oblique illumination for the side and fluorescent sources [Fig 1D].
Jalali further teaches generating two separate beams from the laser using a beam splitter [beam splitter 16 in Fig 1D, par 0033] 
One of ordinary skill would recognize that using Jalali’s teachings in Yamamoto’s invention would result in having a system where the different light sources and their optical components do not have to be manually changed or moved for the various modes of imaging, thus saving measurement time for analyzing the characteristics of microparticles.


Yamamoto fails and Jalali teaches  wherein the absorption/forward scattering illumination unit comprises an absorption/forward scattering collimation lens, coaxially arranged with the stage and configured to focus a beam [58, 60,62 in Fig 1A];

Yamamoto fails and Jalali teaches an absorption/forward scattering light source, located on a focal plane of the absorption/forward scattering collimation lens away from the stage [Fig 1A], and configured to emit absorption/forward scattered light, wherein the absorption/forward scattered light vertically irradiates the to-be-tested sample, and forms absorption/forward scattered light imaging in the imaging unit [Fig 1A]. 

Yamamot fails and Jalali teaches a microplate with an aperture [384-well for 1-microliter samples, par 0012, Fig 1D].

One of ordinary skill would recognize using Jalali’s teaching in Yamamoto’s invention would allow for using collimation lens arranged coaxially with the stage to prevent light losses and increase the signal-noise-ratios in the measurement. 

One of ordinary would recognize using Jalali’s teaching in Yamamoto’s invention would allow for using multiple samples in the microplate so as to improve the speed of measuring the characteristics of the microparticles.


Regarding claims 5, 6, Yamamoto in view of Jalali disclose the multi-mode imaging optical system according to claim 1.

Yamamoto fails and Jalali teaches  wherein the side scattering/fluorescent illumination unit comprises a side scattering/fluorescent collimation lens, coaxially arranged with the stage and configured to focus a beam [58, 60,62 in Fig 1A];

Yamamoto fails and Jalali teaches an side scattering/fluorescent light source, located on a focal plane of the side scattering/fluorescent collimation lens away from the stage [Fig 1A], and configured to emit side scattered/fluorescent light, wherein the side scattered light/fluorescent light vertically irradiates the to-be-tested sample, and forms side scattered light/fluorescent imaging in the imaging unit [Fig 1A]. 

One of ordinary skill would recognize using Jalali’s teaching in Yamamoto’s invention would allow for using collimation lens arranged coaxially with the stage to prevent light losses and increase the signal-noise-ratios in the measurement. 

Regarding claim 7, Yamamoto fails and Jalali teaches wherein a transmission wavelength of the first filter is consistent with a center wavelength of the fluorescent light source [par 0030].
One of ordinary skill would recognize that using Jalali’s teachings in Yamamoto’s invention would allow for the use of the same filter to detect both the transmission .

Allowable Subject Matter
11. Claims 4, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to disclose a light shielding plate, an electronic ocular and an area-array camera configured to implement focus imaging of the to-be-tested sample (claim 8,10)
Prior art fails to disclose a black anti-dazzling screen is provided at a center of the light shielding plate to block directly transmitted illumination light (claim 9).
Prior art fails to disclose there are four absorption light sources (claim 4).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884